Judgment, Supreme Court, New York County (Joan C. Sudolnik, J., at plea; Renee A. White, J., at sentence), rendered January 25, 2005, convicting defendant of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The sentencing court properly denied defendant’s motion to withdraw his plea of guilty (see People v Frederick, 45 NY2d 520 [1978]). Defendant received a reasonable opportunity to advance his claims, and the record shows that defendant’s plea was knowing, intelligent, and voluntary, and that counsel provided effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Nardelli, Williams, Catterson and Malone, JJ.